UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-4530



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TONY EDWARD COLEMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, District Judge.
(CR-97-39)


Submitted:   April 29, 1999                   Decided:   May 5, 1999


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


E. Gay Leonard, Abingdon, Virginia, for Appellant.      Robert P.
Crouch, Jr., United States Attorney, Randall Ramseyer, Assistant
United States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tony Edward Coleman appeals from his conviction for conspiracy

to distribute controlled substances in violation of 21 U.S.C. §§

841(a)(1) & 846 (1994).    Coleman’s counsel filed a brief in accor-

dance with Anders v. California, 386 U.S. 738 (1967), stating that

in her view there are no meritorious issues for appeal.           Despite

notice from the court, Coleman has not filed a supplemental pro se

brief.   The issues raised by Coleman’s counsel are without merit.

After a review of the record, we affirm the judgment.

     Coleman assigns error to the district court’s order denying

his motion for a new trial on the grounds that one of the Govern-

ment’s key witnesses, Barry English, had a prior perjury conviction

unknown by the two parties until after Coleman’s conviction and

before sentencing. We review a district court’s denial of a motion

for a new trial for an abuse of discretion.         See United States v.

Arrington, 757 F.2d 1484, 1486 (4th Cir. 1985).       We affirm the con-

viction and district court’s order denying the motion for a new

trial on the reasoning of the district court.       See United States v.

Coleman, CR-97-39 (W.D. Va. Jul. 2, 1998).

     This   court   requires   that   counsel   inform   her   client,   in

writing, of the client’s right to petition the Supreme Court of the

United States for further review.         If the client requests that    a

petition be filed, but counsel believes such a petition would be

frivolous, then counsel may move in this court for leave to


                                      2
withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on the client.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 3